Citation Nr: 1425487	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  06-28 791	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for a right hand scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served in the U.S. Coast Guard Reserves from July 1974 to September 2001.  She also served on active duty from September 2001 to May 2002, from February 2003 to September 2003, and from February 2004 to October 2004. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In May 2012, the Board issued a decision that, in part, partially granted the claim of entitlement to an initial compensable rating for a right hand scar.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the February 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that she wished to have the prior decision vacated and a new one issued in its place.


Accordingly, the portion of the May 2012 Board decision that partially granted entitlement to an initial compensable rating for a right hand scar is vacated.  The remainder of the May 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


